                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                                (WATERLOO)



                                                    Case No. 20-00411
IN RE:
                                                        Chapter 11
RYAN’S ELECTRICAL
SERVICES, LLC,                                      Hon. Thad J. Collins

    Debtor.




                         PLAN OF REORGANIZATION




Dated: June 23, 2020              RESPECTFULLY SUBMITTED,

                                  /s/ Robert C. Gainer___________
                                  Robert C. Gainer      AT0000305
                                  CUTLER LAW FIRM, P.C.
                                  1307 50th Street
                                  West Des Moines, IA 50266
                                  Tel: 515-223-6600
                                  Fax: 515-223-6787
                                  Email: rgainer@cutlerfirm.com
                                  ATTORNEY FOR DEBTOR

                                                                           1
                                                               Table of Contents
ARTICLE I: INTRODUCTION .................................................................................................... 3
ARTICLE II - GENERAL PROVISIONS ..................................................................................... 5
ARTICLE III - BACKGROUND ................................................................................................... 5
ARTICLE IV - THE PLAN OF REORGANIZATIONAND TREATMENT OF CLAIMS AND
EQUITY INTERESTS.................................................................................................................... 8
  1. Class 1: Priority Claims. ...................................................................................................................................... 11
  2. Class 2: Secured Claim of the Department of Treasury – Internal Revenue Service........................................... 11
  3. Class 3: Secured Claim of Community State Bank. ........................................................................................... 11
  4. Class 4: Secured Claim of AmeriCredit Financial Services dba GM Financial. ................................................ 11
  5. Class 5: Secured Claim of Ally Bank. ................................................................................................................ 12
  6. Class 6: General Unsecured Creditors. ................................................................................................................ 12
  7. Class 7: Equity Interests in the Debtor ................................................................................................................ 12
ARTICLE V – DISTRIBUTIONS................................................................................................ 12
ARTICLE VI - ALLOWANCE AND DISALLOWANCE OF CLAIMS ................................... 13
ARTICLE VII - PROVISIONS ON EXECUTORY CONTRACTS/UNEXPIRED LEASES .... 13
ARTICLE VIII - MEANS OF IMPLEMENTING THE PLAN ................................................... 14
ARTICLE IX – CERTAIN FEDERAL INCOME TAX INFORMATION ................................. 14
AND CONSEQUENCES ............................................................................................................. 14
ARTICLE X - CONFIRMATION REQUIREMENTS AND PROCEDURES ........................... 15
ARTICLE XI- EVENTS OF DEFAULT ..................................................................................... 17
ARTICLE XII - EFFECT OF CONFIRMATION OF PLAN ...................................................... 17
ARTICLE XIII – REQUEST FOR CONFIRMATION ............................................................... 19




                                                                                                                                                                     2
                                  ARTICLE I: INTRODUCTION
       RYAN’S ELECTRICAL SERVICES, LLC, (hereafter, Debtor or Debtor in Possession)

proposes this Plan of Reorganization in regard to its operations and continuation in business. The

Plan contemplates a restructuring of secured and unsecured obligations, as outlined hereafter.

This Plan is filed under Subchapter V of Title 11 of the United States Code, and proposes to pay

the Debtor’s Creditors from monies that the Debtor has accumulated during its Chapter 11 case

and funds from the Debtor’s future income. The Debtor will continue to remain in possession of

all property of the Estate pursuant to §1186.

       This Plan provides for two (2) Classes of Allowed Secured Claims and four (4) Classes
of other Claims and interests. This Plan provides for the payment of Allowed Administrative

Expense Claims, Secured Claims, Priority Claims, and Unsecured Priority Tax Claims in full (by

balloon payment). The Debtor estimates that Creditors holding Allowed General Unsecured

Claims will receive distributions totaling at least eleven cents on the dollar over a five (5) year

period after the Petition Date.

       Creditors should refer to Article IV of this Plan for information on the treatment of their

particular Claims. This Plan provides detailed information regarding the terms for payment of

the Debtor’s Creditors and other information designed to assist Creditors in determining whether

to accept the Plan. The information in this Plan was provided by the Debtor and has not been

audited, compiled, or otherwise reviewed by any third party. The Debtor specifically disclaims
any liability for unintentional errors and inadvertent inaccuracies contained in this Plan.

    YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS
CAREFULLY AND DISCUSS THEM WITH YOUR ATTORNEY, IF YOU HAVE ONE.
 IF YOU DO NOT HAVE AN ATTORNEY, YOU MAY WISH TO CONSULT ONE TO
      DETERMINE AND EVALUATE YOUR RIGHTS UNDER THIS PLAN.

A. Purpose of This Document
This Plan, in conformance with 11 U.S.C. § 1190, describes:
   • A brief history of the business operations of the Debtor, and historical information
       regarding the events leading to the Bankruptcy Case, and
   • A liquidation analysis, and
   • Projections with respect to the ability of the Debtor to make payments under the Plan, and

                                                                                                      3
   •   Significant events during the bankruptcy case
   •   How the Plan proposes to treat Claims of the type you hold, i.e., what you will receive on
       your Claim if the Plan is confirmed and how issues on the allowance of Claims will be
       addressed,
   •   How the Debtor will put the Plan into effect, why the Debtor believes the Plan is feasible,
   •   How the treatment of your Claim under the Plan compares to what you would receive on
       your Claim in a bankruptcy liquidation,
   •   Who can vote on or object to the Plan.
   •   What factors the Bankruptcy Court will consider when deciding whether to confirm the
       Plan.
   •   The effect of confirmation of the Plan.

B. Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing
The Court has not yet confirmed the Plan and circulation of the Plan to you should not be
deemed tantamount to the Court’s approval of the Plan. This section describes the procedures
under which the Plan will or will not be confirmed. These procedures are described in more
detail by Court Order, and you should consult that Order for a definitive statement of the
procedures to be followed.

1. Time and Place of the Hearing to Confirm the Plan
The Court will consider confirmation of the Plan on July 29, 2020 at 1:00 p.m. Central Time at
the United States Bankruptcy Court conducted at the Buchanan County Courthouse, 210 5th
Avenue NE, Independence, IA 500644

2. Deadline For Voting to Accept or Reject the Plan
If you are entitled to vote to accept or reject the Plan, vote on the enclosed Ballot and return the
Ballot to the address on the enclosed return envelope via (a) United States mail, first class
postage prepaid; (b) overnight delivery; (c) electronic mail submission to
rgainer@cutlerfirm.com or (d) hand delivery. Your Ballot must be received by 4:30 p.m.
Central Time on July 24, 2020 or it will not be counted. See Article X below for a discussion
of voting eligibility requirements.

3. Deadline For Objecting to the Confirmation of the Plan
Objections to confirmation of the Plan must be filed with the Court and served upon Robert C.
Gainer, Cutler Law Firm, P.C., as required under the Bankruptcy Code and Rules by 4:30 p.m.
Central Time on July 24, 2020.

4. Identity of Person to Contact for More Information
If you want additional information about the Plan, you should contact Robert C. Gainer, Cutler
Law Firm, P.C., at rgainer@cutlerfirm.com or 515-223-6600, either in writing or by telephone.
Mr. Gainer cannot give you legal advice or assist you in determining how to vote on the Plan.




                                                                                                       4
                          ARTICLE II - GENERAL PROVISIONS

A. Definitions and Rules of Construction
1. Administrative Expense Claim shall mean a Claim comprising costs or expenses of
administration of the Debtor’s Estate under Code § 503(b) and arising from the Petition Date to
and including the Confirmation Date, including, without limitation, (a) any actual and necessary
expenses of preserving the Debtor’s Estate, (b) compensation and reimbursement awarded to
professionals under Code § 330, and (c) any fees or charges assessed against the Debtor’s Estate
under Chapter 123 of Title 28 of the United States Code.

2. Allowed Claim, as used in reference to a Claim, shall mean any Claim, that (a)(i) was filed on
or before the Claims Bar Date, or (ii) was or hereafter is scheduled by the Debtor as both
liquidated and neither disputed nor contingent, and (b)(i) is not subject to any objections in the
Bankruptcy Court, (ii) is not subject to any requirement for application and approval by the
Bankruptcy Court, and (ii) as to which any application or objection has been determined by a
Final Order. In no event shall a Claim be deemed Allowed if such Claim has been objected to or
is objected to after entry of the Confirmation Order unless or until such Claim has been
determined by a Final Order of the Bankruptcy Court. Unless otherwise specified, no Allowed
Claim shall include interest on the principal amount of such Claim from and after the Petition
Date, late fees, attorneys’ fees, court or other costs, or other charges.

B. Effective Date of Plan
The Effective Date of this Plan is the first day of the month following the date on which the
Confirmation Order becomes a Final Order. However, if a stay of the Confirmation Order is in
effect on that date, the Effective Date will be the first business day after that date on which no
stay of the Confirmation Order is in effect, unless the Confirmation Order has been vacated. It is
anticipated that the Effective Date will be September 1, 2020.

C. Severability
If any provision in this Plan is determined to be unenforceable, the determination will in no way
limit or affect the enforceability or operative effect of any other provision of this Plan.

D. Binding Effect
The rights and obligations of any entity named or referred to in this Plan will be binding upon
and will inure to the benefit of the successors or assigns of such entity.

E. Captions
The headings contained in this Plan are for convenience of reference only and do not affect the
meaning, construction or interpretation of this Plan.

                                 ARTICLE III - BACKGROUND
A. Events Leading to the Bankruptcy Case
The Debtor is an Iowa subchapter S Limited Liability Company, owned by Ryan Etten as sole
member. Etten purchased the business from IES on October 1, 2011. At the time of purchase,
there existed three locations in: Waterloo, Pella, and Ankeny. Since purchase, the Pella location
has been closed. Debtor works out of Waterloo and Ankeny, servicing clients throughout the


                                                                                                    5
state. The Debtor’s business is performing electrical services, inclusive of installation, service,
and routine maintenance. Representative clients on install include big box retailers, state and
municipal projects. Service and maintenance clients include consumer/household, commercial
entities.
The Debtor hired an internal Controller in the beginning of 2018 to assist in cost controls and
servicing governmental tax, and payroll obligations. The representations of the Controller, as
relied upon by the business, were that all obligations were being serviced, and any then-existing
debts to governmental agencies were being paid. These representations proved to be inaccurate,
and the Debtor’s obligations to governmental entities, and to employees, were accumulating.
This was compounded by experiencing the slowest winter season the business has seen in 2019.
The Controller has been terminated, and the Debtor has been working more closely with its
outside accountant and business advisor, Small Business Resources. In an effort to streamline
operations, the Debtor was advised it needed to cut overhead. The Debtor terminated ten
employees in late 2019 & early 2020, resulting in reduction in monthly overhead by at least
$30,000.00. This has not had a material impact on net revenues.
At the same time, in early 2020, the Debtor’s primary lender, Community State Bank’s note
came up for renewal. The proposed new payment on outstanding obligations would not permit
the Debtor to cashflow and meet obligations to suppliers and other creditors. As a result of the
non-renewal, Community State Bank filed a replevin action and recovery on the note in Black
Hawk County on February 25, 2020. With all of these problems, the tax burden was so
substantial for a small business thereby giving Debtor the option of either filing a Chapter 11
case in an effort to reorganize or liquidating. Debtor has chosen the former option, and filed for
bankruptcy protection under Chapter 11 of the Bankruptcy Code on March 25, 2020. Given the
relief bankruptcy has provided, and an opportunity to reorganize payments and work through
outstanding issues, Debtor believes it is now in a position to pay its current and on-going tax
obligations and to fund, through a plan, its delinquent taxes, among its other obligations.

B. Significant Events During the Bankruptcy Case
During the Case, the Debtor has managed its financial affairs and taken steps to place itself in a
position where it can seek to confirm this Chapter 11 Plan. There also have been a number of
significant events during the Debtor’s bankruptcy case. In the
first days of their case, the Debtor’s counsel changed from previous counsel, to the Court
approving the undersigned, Robert C. Gainer, of Cutler Law Firm, P.C., as its attorney. The
Debtor attended its initial debtor interview, prepared and filed the Schedules, and attended its
meeting of Creditors. The Debtor has engaged in good faith negotiations with secured creditors,
including Community State Bank and the Internal Revenue Service, surrounding a proposed
stipulated adequate protection order(s), and reached same with Community State Bank. The
Debtor has filed reports with the United States Trustee, and provided documentation establishing
appropriate post-petition insurance, and debtor in possession account. The Debtor has worked
with the Subchapter V appointed Trustee, Douglas Flugum, to address pre-petition transfers and
questions post-petition. The Debtor has further worked with taxing authorities to arrive at a
consensual repayment of pre-petition priority and secured claims, which will permit a
distribution to unsecured creditors through this proposed Plan. The Plan is the culmination of
this effort.




                                                                                                      6
C. Avoidable Transfers
Any potential claims arising under sections 547, 548 and 549 of the Bankruptcy Code are:
assigned to the Subchapter V Trustee to pursue, if any are believed to be in existence.

D. Claims and Claims Objections
Except to the extent that a Claim is already allowed pursuant to a Final Order, the Debtor
reserves the right to object to Claims. Therefore, even if your Claim is allowed for voting
purposes, you may not be entitled to a distribution if an objection to your Claim later is upheld.
The procedures for resolving Disputed Claims are stated in Article VI of the Plan.
The final numbers for Allowed Claims will depend upon a number of factors, including the
Claims adjudication process. It is not believed that the allowance or disallowance of any claims
yet to be resolved will have a material impact on the size of the Creditor body or any amounts
available for distribution to Allowed General Unsecured Creditors.

E. Current and Historical Financial Conditions
The identity and fair market value of the Estate's assets as of the Petition Date and in a
hypothetical Chapter 7 liquidation are listed in Exhibit A. All values were based upon the
Debtor’s best estimates after reasonable investigation and evaluation. Creditors should note that
asset values listed as of the Petition Date were based upon the Schedules filed by the Debtor at
the inception of its Chapter 11 case. The Debtor believes that the analysis in Exhibit A provides
an estimate of the most that Creditors conceivably could receive after liquidation in Chapter 7.
Creditors should keep in mind that liquidation in Chapter 7 would involve fees, expenses and
costs that will not have to be paid under this Plan including, without limitation, (a) sales
commissions on assets, estimated to be approximately ten percent of any gross sales price, (b)
fees for a Chapter 7 Trustee as described in Code § 326, (c) fees for a Chapter 7 Trustee’s
attorney and other professionals, and (d) taxes on any capital gains. The Debtor’s best estimates
is that there would be no dividend for unsecured creditors in a Chapter 7 case, given the security
interests of: Ally Bank, Americredit Financial, the Department of Treasury-Internal Revenue
Service, and Community State Bank, and the assets available.

The Debtor has filed initial financial statements & periodic monthly operating reports (hereafter,
MORs) during the pendency of its Chapter 11 case. The MORs are available via the Bankruptcy
Court’s ECF system. In reviewing those reports, creditors should note that they do not reflect
Chapter 7 expenses or other items as described above. A pro forma projection of Plan payments
anticipated to be made by Debtor is attached hereto as Exhibit B. Important assumptions made
to support the projected revenues, billing, and cash receivable include the following:
(i) Expected Monthly Billings- averaging out 2019 billings, given streamlined efforts of Debtor,
movement away from material intensive projects focusing on staffing.
(ii) Expected Cash Receivables- averaging out receivables for 2020 YTD produces an average
monthly cash receivable of $215,143.83. Debtor is conservatively forecasting receivables at or
greater than $200,000.00/month, and this receivable- and likely more- is supported by on-going
billings and job schedule.
(iii) Operating Expenses- averaging out expenses monthly, taking into consideration those
months with five pay periods. Expenses should remain constant, even with increased billings, as
material costs will remain at reduced levels and staffing should remain the same, given
efficiencies that are built-in to the projects being bid for future revenues


                                                                                                     7
F. Valuation of Membership Units
In view of the limited value of the Estate’s assets and the amount of Debtor’s debt, there appears
to be no or limited value to the ownership interests of Debtor.

  ARTICLE IV - THE PLAN OF REORGANIZATIONAND TREATMENT OF CLAIMS
                                  AND EQUITY INTERESTS
A. Purpose of the Plan of Reorganization
As required by the Code, the Plan places Allowed Claims and equity interests in various Classes
and describes the treatment each Class will receive. The Plan also states whether each Class of
Claims or equity interests is Impaired a. If the Plan is confirmed, your recovery will be limited to
the amount provided by the Plan.

B. Explanation of Classes of Claims and Equity Interests
1. Classes of Secured Claims
Allowed Secured Claims are Claims secured by Estate Property to the extent Allowed as Secured
Claims under Code § 506. If the value of the collateral securing Creditor's Claim is less than the
amount of the Creditor's Allowed Claim, the deficiency may be classified as Unsecured Claim.

2. Classes of Priority Unsecured Claims
Certain Claims that are referred to in Code § 507(a) are required to be placed in Classes. In this
case, Priority Tax Claims and obligations to individuals on account of contributions to an
employee benefit plan fall into this category. These Claims are required to be paid on a
particular schedule under the Code.

3. Classes of Unsecured Claims
Unsecured Claims are not secured by Estate Property and are not entitled to priority under Code
§ 507(a).

4. Class of Equity Interest Holders
Equity interest holders are parties who hold an ownership interest, i.e., equity interest, in the
Debtor. Ryan Etten is the sole member unit holder, owning 100% of the Debtor.

C. Overview - Treatment of Unclassified and Classified Claims under the Plan
       Allowed Unclassified and Classified Claims will be treated as follows under this Plan:
Class        Constituency        Impairment Estimated            Treatment
                                               Distribution
Unclassified § 507(a)(2) –       Not           $55,000           Paid in full on the Effective
             Administrative      Impaired                        Date of the Plan, or such date
             Expense Claims                                      as approved by the Court,
                                                                 unless creditor agrees to
                                                                 different/less favorable
                                                                 treatment.
Unclassified § 507(a)(8)         Not           $115,170.93       Payment in full over time
             Priority Tax        Impaired                        substantially in compliance
             Claims of IDR                                       with Bankruptcy Code section
                                                                 1129(a)(9)(C).


                                                                                                     8
Unclassified § 507(a)(8)            Not           $469,269.56      Payment in full over time
             Priority Tax           Impaired                       substantially in compliance
             Claims of                                             with Bankruptcy Code section
             DOT-IRS                                               1129(a)(9)(C).
Class 1      § 507(a)(1), (4),      Not           $38,868.25       Payment in full over time
             (5), (6) & (7) –       Impaired                       substantially in compliance
             Priority Non-Tax                                      with Bankruptcy Code section
             Claims                                                1129(a)(9)(B).
Class 2      Allowed Secured        Impaired      $317,227.09      Paid in full, with interest at
             Tax Claim of the                                      4.25% per annum, within five
             IRS                                                   years of the Petition date,
                                                                   balloon payment on March 24,
                                                                   2025
Class 3       Allowed Secured Impaired            $304,786.83      Paid in full, with interest at
              Claim: Community                                     4.25% per annum, quarterly
              State Bank                                           payments, within five years of
                                                                   the Petition date, balloon
                                                                   payment on March 24, 2025.
Class 4       Allowed Secured       Impaired      $69,312.92       Paid pursuant to contract and
              Claim:                                               Court Order
              Americredit
              Financial
Class 5       Allowed Secured       Not           $95,848.75       Paid pursuant to contract
              Claim: Ally Bank      Impaired
Class 6       Allowed General       Impaired      $1,145,954.40 Each Claim holder to receive a
              Unsecured Claims                                  dividend, in Cash, in deferred
                                                                bi-annual payments, with the
                                                                first payment being January
                                                                15, 2021, and then July 15,
                                                                2021, and every six months
                                                                thereafter through March 24,
                                                                2025, of its pro-rata share of
                                                                the projected disposable
                                                                income of Debtor, after
                                                                satisfaction of unclassified
                                                                claims and Classes 1-5
Class 7       Equity Interests      Not           $0            Equity Interest Retained by
                                    Impaired                    Ryan Etten


D. Treatment of Unclassified Claims
Certain types of Claims automatically are entitled to specific treatment under the Code. They are
not considered Impaired. Holders of these Claims do not vote on the Plan but may, however,
object if, in their view, their treatment under the Plan does not comply with that required by the
Code. Accordingly, the Debtor has not placed the following Claims in any Class:
1. Administrative Expenses

                                                                                                 9
Administrative Expense Claims are costs or expenses of administering the Debtor’s Chapter 11
case that are allowed under Code § 507(a)(2). The Debtor estimates that Administrative
Expenses in the Case will consist of (i) professional fees of $20,000 to $25,000 (net of any
retainer), (ii) Trustee fees of $10,000 to $15,000.00, (iii) §503(b)(9) claims at between $10,000
to $20,000, and (iv) any unpaid post-petition expenses associated with the Debtor’s Case. It is
anticipated the Debtor will pay certain of the approved fees from the funds available in the DIP
account.

a. Plan Treatment
Administrative Expense Claims will be paid in full upon the Effective Date to the extent such
Claims are Allowed Administrative Expense Claims on that date, except for those Claimants
who elect to receive different treatment. Administrative Expense Claims that are not Allowed
Administrative Expense Claims as of the Effective Date will be paid on or before thirty days
after they are Allowed, unless deferred payment arrangements have been made. In the event that
an Administrative Expense Claim is a Disputed Claim on the Effective Date, sufficient funds
shall be reserved by Debtor to pay such Administrative Expense Claim in full upon its
allowance, unless deferred payment arrangements have been made.

b. Administrative Claims Bar Date
Any Claimants or Creditors seeking an Allowed Administrative Expense Claim, other than
professionals employed in this case pursuant to order of the Bankruptcy Court, were to have filed
its claim on or before June 3, 2020.

c. United States Trustee Fees
Subchapter V bankruptcy cases do not require the payment of quarterly fees to the United States
Trustee, as ordinarily required under 28 U.S.C. § 1930(a)(6)(A). As such, there will be no
quarterly payments, or any payments whatsoever, to the United States Trustee.

2. Unsecured Priority Tax Claims
Unsecured Priority Tax Claims are Claims for unsecured income, employment, and other taxes
described by Code § 507(a)(8). Unless the holder of such an Unsecured Priority Tax Claim
agrees otherwise, it must receive the present value of its Claim, in regular installments paid over
a period not exceeding five years from the Petition Date. Any event of default shall be governed
by Article XI.

i. The Iowa Department of Revenue Priority Claim
The Iowa Department of Revenue holds an Allowed Unsecured Priority Tax Claim in the amount
of $115,170.93. This shall be paid monthly, amortized over 5 years at 7%, with a 5 year balloon
payment on March 25, 2025. This would produce a monthly payment of: $2,280.52, beginning
on August 19, 2020, and monthly thereafter.

ii. The Department of Treasury – Internal Revenue Service Priority Claim
The Department of Treasury – Internal Revenue Service holds an Allowed Unsecured Priority
Tax Claim in the amount of $469,269.56, amortized over 5 years at 5%, with a 10 year balloon,
for the first 12 months, with first payment beginning on August 19, 2020; thereafter, monthly
payment of $8,216.35 for remaining term of Plan, with a balloon payment on March 24, 2025.


                                                                                                 10
D. Treatment of Classified Claims.
All Allowed Claims other than Allowed Claims specified in Code § 507(a) are placed in the
Classes listed below. All of the below Claims are Impaired.
1. Class 1: Priority Claims.
Any Allowed Claim entitled to priority under Code § 507 other than Administrative Expense
Claims and Unsecured Priority Tax Claims is limited to the obligation owed on account of §
507(a)(5) claims. These will be paid the full amount of such Allowed Claim as listed on the
Amended Schedules on or before the first anniversary of the Effective Date in full satisfaction of
its Claim, funded 1/12 of such claim each month beginning August 19, 2020, without interest.
As scheduled, Debtor believes there to be $38,868.25 in Allowed Claim, providing a monthly
Plan payment of $3,239.02. Any event of default shall be governed by Article XI.

2. Class 2: Secured Claim of the Department of Treasury – Internal Revenue Service. The
allowed secured claim of the Class 2 Creditor is $317,227.09, and shall be satisfied and paid as
follows:
        (a) Debtor will make monthly payments of $2,386.43, the first payment of which is due
August 19, 2020. This represents payment on the allowed secured claim at 4.25% interest, on a
15 year amortization schedule. The term shall be a five year balloon, with the balloon payment
due March 24, 2025. All payments shall be applied to the oldest unpaid tax year, and then, when
paid, to the next successive oldest tax year, until all of the Allowed Secured Claim and the
Allowed Unsecured Priority Tax Claim is paid in full as provided herein. Debtor shall have the
right to pre-pay all or any portion of this Allowed Secured Claim without penalty. Department of
Treasury – Internal Revenue Service will retain its first priority lien on and security interest in
the Debtor’s accounts receivable, inventory, and equipment, subject to any administrative fees
and expenses approved by the Court. Any event of default shall be governed by Article XI. The
holder of this claim, Department of Treasury – Internal Revenue Service, is impaired.

3. Class 3: Secured Claim of Community State Bank. The allowed secured claim of the
Class 3 creditor is $304,786.83, and shall be satisfied and paid as follows:
        (a) Debtors will make monthly payments of $2,292.85, the first payment of which is due
August 19, 2020. This represents payment on the allowed secured claim at 4.25% interest, on a
15 year amortization schedule. The term shall be a five year balloon, with the balloon payment
due March 24, 2025. Community State Bank will retain its first priority lien on and security
interest in the Debtor’s accounts receivable, inventory, and equipment, subject and subordinate
to the allowed secured Class 2 creditor Department of Treasury - Internal Revenue Service, and
any administrative fees and expenses approved by the Court. CSB must file a claim for any
deficiency to the extent it wishes to participate in the unsecured dividend. Any event of default
shall be governed by Article XI. The holder of this claim, Community State Bank, is impaired.

4. Class 4: Secured Claim of AmeriCredit Financial Services dba GM Financial. The
allowed secured claim of Class 4 creditor totals $69,312.92, as reflected at Proofs of Claim ## 4
& 5 on account of two (2) 2019 Silverado vehicles. The obligations on these vehicles will be
paid pursuant to the contracts in existence, and the stipulated Court Orders on Relief from Stay at
Docket ##68 & 69, and the creditors will retain its lien until payment in full, at which time it will
release its claim of record. Relative to any deficiency it may have surrounding Proof of Claim

                                                                                                  11
#6, AmeriCredit Financial Services must file a deficiency claim to the extent it wishes to
participate in the unsecured dividend. Any event of default shall be governed by Article XI. The
Class 4 creditor is impaired.

5. Class 5: Secured Claim of Ally Bank. The allowed secured claim of Class 5 creditor totals
$95,848.75, as reflected at Proofs of Claim ## 15,16,17, & 18, on account of four (4) vehicles:
2019 & 2018 Chevy Express, 2019 Silverado, and 2018 Malibu. The obligations on these
vehicles will be paid pursuant to the contracts in existence, and the creditors will retain its lien
until payment in full, at which time it will release its claim of record. Any event of default shall
be governed by Article XI. The Class 5 creditor is unimpaired.

6. Class 6: General Unsecured Creditors. Debtor shall agree to pay to or for the benefit of
Unsecured Creditors the projected disposable income of the Debtor over the life of the Plan, after
satisfaction of unclassified claims Classes 1-5, bi-annual payments, with the first payment being
January 15, 2021, and then July 15, 2021, and every six months thereafter through March 24,
2025. Each Class 6 creditor to take a pro-rata share, on account of its claim against the Class.
The Debtor commits to a minimum repayment of 11% of Allowed Unsecured Claims over the
life of the Plan. The payment of Allowed Unsecured Claims shall only be paid if Debtor is
current on its payments on the Allowed Secured Claims and on Allowed Priority Claims and
Allowed Unsecured Priority Tax Claims. If such Claim payments are not current, then the bi-
annual payments of the Allowed Unsecured Claims shall be commenced on the next scheduled
bi-annual date, as defined above, after such Secured and priority payments become current. Any
event of default shall be governed by Article XI.
7. Class 7: Equity Interests in the Debtor
Ryan Etten will retain 100% member unit interest subject to performance under this Plan. The
success of this Plan is driven by the efforts of Mr. Etten at obtaining new business in line with
margins to support on-going operations and Plan payments. Both Mr. Etten, and his wife, Carrie
Etten, are employees of the Debtor. Mr. Etten serves in various roles of the company, including
sales, bidding, strategy, and some field work. Prior to the Petition for Relief, his salary was
$150,000.00 per year. This salary will be reduced to $135,000/year, and provided that all Plan
payments are being made through June 30, 2021, he shall be entitled to a return to his prior year
salary, and cost of living raises thereafter. Mrs. Etten performs billing and bookkeeping
functions for the Debtor. Prior to the Petition for Relief, her salary was $44,000.00. Her salary
will be reduced to $40,000/year, and provided that all Plan payments are being made through
June 30, 2021, she shall be entitled to a return to her prior year salary, and cost of living raises
thereafter.

                                ARTICLE V – DISTRIBUTIONS
A. Distributions.
All Creditors to be paid under this Plan will be paid by the Debtor as described in this Plan.
Cash distributions shall be in United States funds, by check drawn on a domestic bank or if the
Debtor so elects in its sole discretion for distributions to certain large Claimants, by wire transfer
from a domestic bank. No distribution shall be made to any Claimant where the distribution
payment is less than $10.
Checks issued by the Debtor with respect to Claims shall be null and void if not cashed within
ninety (90) days of the date of issuance thereof. Requests for reissuance of any check must be

                                                                                                    12
made directly to the Debtor or its Counsel by the holder of the Allowed Claim with respect to
which the check originally was issued. Any Claim in respect of such a null and voided check
shall be made on or before ninety (90) days after the date of issuance of the check, after which
time all Claims in respect of such null and voided checks shall be forever barred.

B. Creditor Addresses.
Cash distributions by check shall be mailed to Creditors at the addresses set forth on the
Creditors’ Proofs of Claim, or, if no Proof of Claim was filed, shall be mailed to the Creditor’s
last known address contained in the Schedules. If any Creditor’s distribution is returned as
undeliverable, no further distributions to such holder shall be made unless and until the Debtor is
notified of such holder’s then current address, at which time all missed distributions shall be
made to such holder without interest.

            ARTICLE VI - ALLOWANCE AND DISALLOWANCE OF CLAIMS
A. Disputed Claims
A Disputed Claim is a Claim that has not been Allowed or disallowed by Final Order of the
Bankruptcy Court, and as to which either: (i) a Proof of Claim has been filed or deemed filed,
and the Debtor or another party in interest has filed an objection; or (ii) no Proof of Claim has
been filed, and the Debtor scheduled such Claim as disputed, contingent, or liquidated.
No distribution will be made on account of a Disputed Claim unless and until such Claim is
allowed by Final Order of the Bankruptcy Court.

B. Settlement of Disputed Claims
The Debtor will have the power and authority to settle and compromise disputed Claims with
Court approval and compliance with Bankruptcy Rule 9019.

C. Deadline for Objections to Claims
Except as agreed otherwise by the Debtor and any Claimant in writing, all objections to Claims
by the Debtor or any other party must be filed on or before 30 days after the Effective Date
provided, however, that this deadline shall not preclude any settlements by the Debtor of any
adversary proceeding that result in any modification to a Claim after that deadline.

ARTICLE VII - PROVISIONS ON EXECUTORY CONTRACTS/UNEXPIRED LEASES
A. Assumed Executory Contracts and Unexpired Leases
The Debtor assumes the following executory contracts and/or unexpired leases effective upon the
Effective Date: None. All executory contracts or unexpired leases as provided in the
Debtor’s Schedule “G” are rejected.

B. Rejected Executory Contracts and Unexpired Leases
The Debtor conclusively will be deemed to have rejected all executory contracts and unexpired
leases that (a) are not expressly assumed under this Article of the Plan or (b) were not assumed
under a separate motion before the Effective Date of this Plan. A Proof of Claim arising from
the rejection of an executory contract or unexpired lease under this Article of the Plan must be
filed no later than thirty (30) days after the Effective Date. Any Claim based on the rejection of
a contract or lease will be barred if the Proof of Claim is not timely filed.



                                                                                                    13
                ARTICLE VIII - MEANS OF IMPLEMENTING THE PLAN
A. Source of Payments
Payments and distributions under the Plan will be funded by the Debtor’s operations and more
fully described in Articles IV and V above, and Exhibit B. The Debtor’s payments will come
from the Debtor’s earnings. Based upon the Debtor’s average net monthly income as reported in
the Debtor’s MORs and its financial information provided herein, there should be sufficient
funds for the Debtor to make all payments under the Plan. Monthly receivable for 2020 has
averaged $215,143.88 since the changes put into place by management have become effective.
These changes included eliminating significant overhead in employees, job selection, and
focusing on staffing as opposed to margins-on material. .

B. Risk Factors
The primary risks under the Plan are that the market could soften for new electrical installation,
Debtor could cease to exist, encounter business setbacks due to overall economic conditions, or
have poor results such that earnings are reduced significantly.

           ARTICLE IX – CERTAIN FEDERAL INCOME TAX INFORMATION
                                     AND CONSEQUENCES
The Debtors will not seek a ruling from the Internal Revenue Service prior to the Effective Date
with respect to any of the tax aspects of the Plan.
The following disclosure of possible tax consequences is intended solely for the purpose of
alerting readers about possible tax issues the Plan may present to the Debtors. The Plan
Proponent CANNOT and DOES NOT represent that the tax consequences contained below are
the only tax consequences of the Plan because the tax code embodies many complicated rules
which make it difficult to completely and accurately state all of the tax implications of any action
or transaction.

1. Tax Impact on the Debtor
Debtor is an Iowa Company having elected Sub-Chapter “S” taxation status, filing an 1120S.
Debtors derive their income from the sale, installation, and repair of electrical components. The
Plan does not anticipate the Debtor making any significant asset sales or disposition of it’s
ongoing business operation, but does reserve such right to the Debtor, if in the reasonable
business judgment of the Debtor and secured party, such sale can effectuate a more efficacious
rehabilitation.

2. Tax Impact on Creditors
The Debtors are unaware of any adverse tax consequences of the Plan to Creditors or Interest
Holders. It is not necessary or practical to present a detailed explanation of the federal income
tax aspects of the Plan or the related bankruptcy tax matters involved in this Chapter 11 case.
The tax consequences resulting from the Plan to each individual Creditor should not vary
significantly from the past tax consequences realized by each individual Creditor. To the extent
that the tax consequences do vary for individual Creditors, each one is urged to seek advice from
his/her/its own counsel or tax advisor with respect to the federal income tax consequences
resulting from confirmation of the Plan. Jonathan Hart and Ashley Hart will comply with all
applicable reporting requirements of the Internal Revenue Code of 1986, as amended.



                                                                                                 14
Creditors may realize taxable income if they receive payments from the Debtors’ Plan and they
are on the tax basis of accounting for tax return purposes. Furthermore, Creditors may incur
taxable income if they receive payments from this plan and they have written off the accounts
receivable balance.
ANY PERSON CONCERNED WITH THE TAX CONSEQUENCES OF THE PLAN IS
STRONGLY URGED TO CONSULT WITH HIS/HER/ITS OWN ACCOUNTANTS,
ATTORNEYS, AND/OR ADVISORS TO DETERMINE HOW THE PLAN MAY AFFECT
HIS/HER/ITS FEDERAL, STATE, LOCAL AND FOREIGN TAX LIABILITY.

         ARTICLE X - CONFIRMATION REQUIREMENTS AND PROCEDURES
A. Overview of Requirements
To be confirmable, the Plan must meet the requirements listed in Code §1191, incorporating §
1129. These include the requirements that (1) the Plan must be proposed in good faith; (2) that
the Plan be fair and equitable, in line with the projected disposable income of the Debtor; (3) the
Plan must distribute to each Creditor and equity interest holder at least as much as the Creditor or
equity interest holder would receive in a Chapter 7 liquidation case, unless the Creditor or equity
interest holder votes to accept the Plan; and (4) the Plan must be feasible, and there is a
reasonable likelihood of the Debtor being able to make all payments called for in the Plan. These
requirements are not the only requirements listed in Code §1191, and they are not the only
requirements for confirmation.

B. Who May Vote or Object
Any party in interest may object to the confirmation of the Plan if the party believes that the
requirements for confirmation are not met. Many parties in interest, however, are not entitled to
vote to accept or reject the Plan. A Creditor or equity interest holder has a right to vote for or
against the Plan only if that Creditor or equity interest holder has a Claim or equity interest that
is both (1) Allowed or Allowed for voting purposes as of the date of any confirmation hearing
and (2) Impaired.

C. What Is an Impaired Claim or Impaired Equity Interest
As noted above, the holder of an Allowed Claim or equity interest has the right to vote only if it
is in a Class that is Impaired under the Plan. As provided in Code § 1124, a Class is considered
Impaired if the Plan alters the legal, equitable, or contractual rights of the members of that Class.

D. Who is Not Entitled to Vote
The following types of Creditors and equity interest holders are not entitled to vote:
1. Holders of Claims and equity interests that have been disallowed by an order of the Court.
2. Holders of other Claims or equity interests that are not "Allowed Claims" or "Allowed equity
interests".
3. Holders of Claims or equity interests in unimpaired Classes.
4. Holders of Claims entitled to priority pursuant to Code §§ 507(a)(2), (a)(3), and (a)(8).
5. Holders of Claims or equity interests in Classes that do not receive or retain any value under
the Plan.
6. Holders of Administrative Expense Claims.
Even if you are not entitled to vote on the Plan, you have a right to object to the confirmation of
the Plan.


                                                                                                   15
F. Who Can Vote in More Than One Class
A Creditor whose Claim has been allowed in part as a Secured Claim and in part as an
Unsecured Claim, or who otherwise hold Claims in multiple Classes, is entitled to accept or
reject a Plan in each capacity, and should cast one ballot for each Claim.

G. Votes Necessary to Confirm the Plan
If Impaired Classes exist, the Court cannot confirm the Plan unless (1) at least one Impaired
Class of Creditors has accepted the Plan without counting the votes of any insiders within that
Class, and (2) all Impaired Classes have voted to accept the Plan, unless the Plan is eligible to be
confirmed by "cram down" on non-accepting Classes under Code §1191(b).

1. Votes Necessary for a Class to Accept the Plan
A Class of Claims accepts the Plan if both of the following occur: (1) the holders of more than
one-half of the allowed Claims in the Class, who vote, cast their votes to accept the Plan, and (2)
the holders of at least two-thirds in dollar amount of the allowed Claims in the Class, who vote,
cast their votes to accept the Plan. A Class of equity interests accepts the Plan if the holders of at
least two-thirds in amount of the allowed equity interests in the Class, who vote, cast their votes
to accept the Plan.

2. Treatment of Non-accepting Classes
Even if one or more Impaired Classes reject the Plan, the Court may nonetheless confirm the
Plan if the non-accepting Classes are treated in the manner prescribed by Code § 1191. A plan
that binds non-accepting Classes is commonly referred to as a "cram down" plan. The Code
allows the Plan to bind non-accepting Classes of Claims or equity interests if it meets all the
requirements for consensual confirmation except the requirements of Code § 1129(a)(8), (10)
and (15),does not "discriminate unfairly," and is "fair and equitable" toward each Impaired Class
that has not voted to accept the Plan. The Debtor reserves its right to request the Bankruptcy
Court to confirm the Plan pursuant to Code § 1191(b) and to automatically cause such
modification of the Plan as is necessary to enable the Plan to provide treatment of Claims to
satisfy the requirements of Code § 1191(b). You should consult your own attorney if a
“cramdown” confirmation will affect your Claim or equity interest, as the variations on this
general rule are numerous and complex.

H. Liquidation Analysis
To confirm the Plan, the Court must find that all Creditors and equity interest holders who do not
accept the Plan will receive at least as much under the Plan as such Claim and equity interest
holders would receive in a Chapter 7 liquidation.
A liquidation analysis is included in Exhibit A to the Plan. Unsecured Creditors would not
receive any recovery given the secured claims of creditors: Internal Revenue Service,
Community State Bank, AmeriCredit dba GM Financial, and Ally Bank.

I. Ability to Fund Plan and Operate without Further Reorganization
The Court must find that confirmation of the Plan is not likely to be followed by the liquidation,
or the need for further financial reorganization, of the Debtor or any successor to the Debtor,
unless such liquidation or reorganization is proposed in the Plan.


                                                                                                    16
The Debtor believes that its has enough cash on hand to pay all the Claims and expenses that are
entitled to be paid on or within ninety (90) days of the Effective Date. This should be sufficient
to pay Allowed Administrative Expenses or as by separate agreement of the Allowed
Administrative Expense holder. The Debtor also must show that it will have enough cash over
the life of the Plan to make the required Plan payments. The monthly payments under the Plan
will be paid by the Debtor’s income. Please see Exhibit B. You should consult with your
accountant or other financial advisor if you have any questions pertaining to these projections.

                            ARTICLE XI- EVENTS OF DEFAULT
A. Events of Default. The occurrence of any of the following shall constitute an event of
default by the Debtor under the Plan:
1. Failure on the part of the Debtor to pay fully when due any payment required to be under the
Plan.
2. Failure on the part of Debtor to perform or observe: (i) any term of provisions set forth in
Article IV which fairly remains uncured for a period of twenty days; or (ii) any other term or
provision of the Plan other than those set forth in sub-paragraph (1) above, which failure
remains uncured for a period of twenty days.

B. Notice of Default.
1. For all creditors except: (i) the Department of Treasury - Internal Revenue Service & (ii)
Iowa Department of Revenue: If an event of default by the Debtor occurs and such default is not
cured within twenty days after a notice of default is served upon the Debtor and it’s counsel in
the manner prescribed in this Plan, creditor shall be authorized to file an affidavit of failure to
cure default with the Bankruptcy Court and the stay shall lift automatically. If Debtors timely
cures the default, the Debtors shall continue to perform it’s obligations under the Plan.
2. For creditors (i) the Department of Treasury - Internal Revenue Service & (ii) Iowa
Department of Revenue: Upon the failure of the debtor to make any payment due on a secured
or priority tax claim, or failure to file the necessary tax returns and make adequate deposits,
which is not cured within thirty (30) days of the mailing of a written notice of default by the
aforementioned creditors, such creditor may exercise all rights and remedies available under
non-bankruptcy laws for the collection of its entire claim and/or seek appropriate relief from this
Court. If Debtors timely cures the default, the Debtors shall continue to perform it’s obligations
under the Plan..
3. In the event of a conversion of this case to a Chapter 7 proceeding, all property of the debtor,
debtor-in-possession or reorganized debtor, including property which will revest in the
reorganized debtor pursuant to confirmation of the plan of reorganization and all property
acquired by the reorganized debtor subsequent to a plan of confirmation, shall be property of the
Chapter 7 estate.

                  ARTICLE XII - EFFECT OF CONFIRMATION OF PLAN
A. Binding Effect of Plan.
On and after the Confirmation Date, the provisions of the Plan shall bind Debtor, the
Reorganized Debtor, and all Creditors (whether they have accepted the Plan or not) and the
respective heirs, executors, administrators, successors or assigns, if any, of any of the foregoing.

                                                                                                  17
B. Operation of Confirmation Order
Pursuant to Code § 1142(b), the Confirmation Order shall operate as an order of the Court
directing the Debtor, the Reorganized Debtor, and any other necessary parties, to execute and
deliver, or join in the execution and delivery of any instrument required to effect a transfer of the
Estate Property, and to perform any other act that is necessary for the consummation of this Plan.
The confirmation of the Plan does not determine the validity, extent, or priority of any party’s
alleged liens on property of the Debtor. Validity, extent or priority of said liens must be
adjudicated by separate order of a court.

C. Discharge
1. From and after the Effective Date, all Creditors or other individuals or entities who have held,
hold, or may hold Claims against or interests in the Debtor shall be permanently enjoined from
taking in connection with matters related to the Debtor or this cases any of the following actions
against the Debtor, or any of its property on account of such Claims or interests: (i) commencing
or continuing, in any manner or in any place, any action or other proceeding; (ii) enforcing,
attaching, collecting or recovering in any manner any judgment, award, decree or order; (iii)
creating, perfecting or enforcing any lien or encumbrance; (iv) asserting a setoff, right of
subrogation or recoupment of any kind against any debt, liability, or obligation due to the
Debtor; or (v) commencing or continuing, in any manner or in any place, any action that does not
comply with or is inconsistent with the provisions of the Plan; provided, however, that nothing
contained herein shall relieve Debtor or other parties in interest from performing their
obligations as set forth in this Plan, the plan documents or any related documents contemplated
herein.

D. Modification of Plan
The Debtor may modify the Plan at any time before confirmation of the Plan in line with the
requirements of Code §1193.

E. Retention of Jurisdiction
This Court shall further retain jurisdiction to hear and determine any controversy pending as of
the date of confirmation before this Court and for the purpose of granting any injunction or other
relief (including damage awards) as may be necessary or desirable to effectuate the purpose of
the Plan of Reorganization.
The Court shall further retain jurisdiction to compel by injunction if necessary any creditor who
has a filed lien of record whose secured claim has been paid in full, or not allowed to release its
secured liens of record.
The Court shall further retain jurisdiction to enter orders allowing compensation to persons so
entitled to receive compensation pursuant to the Bankruptcy Code, and to hear and determine all
controversies relating to the obligations of the debtor incurred and the conduct of the debtor's
business prior to confirmation. Post confirmation compensation for services rendered by a
Professional employed by the Debtor after the confirmation date for reimbursement of expenses
incurred in connection with the Plan need not be approved by the Court. Professionals may
invoice the Debtor directly, and debtor may pay such amounts directly without Court approval.
Such post-confirmation compensation shall be viewed as ordinary expense of the Debtor.



                                                                                                  18
F. Final Decree
Once the estate has been fully administered, as provided in Rule 3022 of the Federal Rules of
Bankruptcy Procedure, the Debtor shall file a motion with the Court to obtain a final decree to
close the case. Debtor shall immediately, upon confirmation, apply for a final decree.



                   ARTICLE XIII – REQUEST FOR CONFIRMATION
To the extent deemed necessary, the Debtor hereby requests that the Court enter an order
confirming the Plan.

Dated: June 23, 2020                 BY      _/s/ Ryan Etten__________________
                                              Ryan Etten, President
                                              Ryan’s Electrical Services, LLC.


                                             RESPECTFULLY SUBMITTED,

                                             /s/ Robert C. Gainer___________
                                             Robert C. Gainer      AT0000305
                                             CUTLER LAW FIRM, P.C.
                                             1307 50th Street
                                             West Des Moines, IA 50266
                                             Tel: 515-223-6600
                                             Fax: 515-223-6787
                                             Email: rgainer@cutlerfirm.com
                                             ATTORNEY FOR DEBTOR




                                                                                                  19
                                                      Ryan's Electrical Services, LLC.
                                                          Bankruptcy 20‐00411
                                                      Exhibit A ‐ Liquidation Analysis

                                                                                              Secured        Secured          $ Avail
Sch A/B                   Description                       Value          Liq Cost      *   Claim Amt.      Creditor         Unsec'd

    3.1   Community State Bank account                  $           ‐                                                     $             ‐
    3.2   US Bank checking account                      $     30,408                         $    30,408 CSB/IRS          $             ‐
    11a   Accounts receivable ‐ 90 days old or less     $    423,942                         $   423,942 CSB/IRS          $             ‐
   11b    Accounts receivable ‐ over 90 days old        $    112,962                         $   112,962 CSB/IRS          $             ‐
     19   Inventory ‐ raw materials                     $    169,942                                     CSB/IRS          $             ‐
     39   Office furniture                              $    108,040                                     CSB              $             ‐
   47.1   2018 Chevy Express                            Below what is owed                   $    23,940 Ally Financial   $             ‐
   47.2   2019 Chevy Express                            Below what is owed                   $    18,761 Ally Financial   $             ‐
   47.3   2019 Chevy Malibu                             Below what is owed                   $    18,761 Ally Financial   $             ‐
   47.4   2019 Chevy Silverado                          Below what is owed                   $    27,416 Ally Financial   $             ‐
   47.5   2018 Silverado                                Below what is owed                   $    26,384 GM Financial     $             ‐
   47.6   2018 Silverado                                Below what is owed                   $    32,883 GM Financial     $             ‐
   47.7   2018 Chevy Malibu                             Retruned to Creditor‐ deficiency     $    15,984 GM Financial     $             ‐
   47.8   VIN ending vechicles (196 & 050)              $     25,800                         $    25,800 CSB/IRS          $             ‐
          VIN ending vechicles (256, 232, 321, 435,
   47.9   457, 718, 107, 305, 204, 309, 102)            $      26,194                                       CSB/IRS       $             ‐
   47.1   Trailers (6)                                  $       6,000                                       CSB/IRS       $             ‐
     50   Scissor lifts (3)                             $      15,000                                       CSB/IRS       $             ‐
     50   Handtools                                     $       7,500                                       CSB/IRS       $             ‐
     77   Loan to shareholder Ryan Etten                $     143,107                                       CSB/IRS       $             ‐
                                                                                                           SUB‐TOTAL      $             ‐




                                                                                                           SUB‐TOTAL      $             ‐
          Ch. 7 Trustee Fees
          $0 to $5,000 ‐ 25%:
          >$5,000 <$50,000 ‐ 10%:
          >$50,000 < $1mm ‐ 5%:
          >$1,000,000 ‐‐ 3%
          Ch. 7 Trustee Fees                                                                               TOTAL          $             ‐

          Dividend to Unsecured Creditors in Ch 7^                                                    0%
          (^) Deficiency claims & POC's                                                      $ 1,703,288

          Projected dividend to Unsecured Creditors in Ch 11^                                        11%
           over life of Plan




                                                                                                                               EXHIBIT A
Name                               Ryan's Electrical Services, LLC
Case No                            20‐00411                                                          EXHIBIT B
                                                                                               CASHFLOW PROJECTION

                                                |           Apr‐20       May‐20       Jun‐20       Jul‐20      Aug‐20      Sep‐20       Oct‐20        Nov‐20      Dec‐20        Jan‐21      Feb‐21       Mar‐21       Apr‐21        May‐21       Jun‐21        Jul‐21       Aug‐21     Sep‐21
Expected Monthly Billings                       |      $298,448.58    210,118.11     250000       300000       300000      300000      300000         250000      250000       225000       225000       250000      200000         250000      300000       350000         350000     300000
Expected Cash Receivable                        |      $150,259.43    329,588.57     198000       200000       200000      210000    215143.83        210000      210000     215143.83      200000       200000    215143.83        210000      210000     215143.83        210000     210000
                                                |
OPERATING EXPENSES                              |
MATERIAL PURCHASES                              |         28,498.63   136,142.11   10295.98         30000        30000       30000        30000         30000       30000        30000        30000        30000        30000         30000       30000        30000         30000       30000
LICENSES & PERMITS                              |              0.00       474.15      186.35          200          200         200          200           200         200          200          200          200          200           200         200          200           200         200
WAGES/SALARIES                                  |        102,326.50   125,629.90   98,408.78   125,629.90    99,402.80   98,408.78   125,629.90     98,408.78   98,408.78   125,629.90    99,402.80    99,402.80   125,629.90     98,408.78   98,408.78   125,629.90     98,408.78   98,408.78
PAYROLL EXP                                     |            233.70     1,335.55       192.5          250          250         250          250           250         250          250          250          250          250           250         250          250           250         250
COMMERCIAL/WORK COMP INS                        |          7,083.00         0.00       15934         7083         7083        8000         8000          8000        8000         8000         8000         8000         8000          8000        8000         8000          8000        8000
EMPLOYEE BENEFITS                               |          4,243.30     6,013.69     $4,243       $4,243       $4,243      $4,243       $4,243        $4,243      $4,243       $4,243       $4,243       $4,243       $4,243        $4,243      $4,243       $4,243        $4,243      $4,243
WELLMARK                                                       0.00     8,204.50      8204.5       8204.5       8204.5      8204.5       8204.5        8204.5      8204.5       8204.5       8204.5       8204.5       8204.5        8204.5      8204.5       8204.5        8204.5      8204.5
PAYROLL TAXES                                   |         10,500.06    12,395.52    $12,000      $12,000      $12,000     $12,000      $12,000       $12,000     $12,000      $12,000      $12,000      $12,000      $12,000       $12,000     $12,000      $12,000       $12,000     $12,000
SALES TAXES                                                    0.00     2,096.67       $431       $1,000       $1,000      $1,000       $1,000        $1,000      $1,000       $1,000       $1,000       $1,000       $1,000        $1,000      $1,000       $1,000        $1,000      $1,000
WITHHOLDING TAXES                                              0.00                  $6,026                                $6,026                                 $6,026                                 $6,026                                 $6,026                                 $6,026
UNEMPLOYMENT TAX                                           2,600.00     2,600.00    2,600.00     2,600.00     2,600.00    2,600.00     2,600.00      2,600.00    2,600.00     2,600.00     2,600.00     2,600.00     2,600.00      2,600.00    2,600.00     2,600.00      2,600.00    2,600.00

AUTO & TRUCK EXPENSES                           |            965.84       143.42      737.91         200          200         200          200           200         200          200          200          200          200           200         200          200           200         200
BANK SERVICE CHARGES                            |            241.47       113.72         200         200          200         200          200           200         200          200          200          200          200           200         200          200           200         200
COMPUTER & INTERNET EXP                         |            534.58       414.82         272         414          414         414          414           414         414          414          414          414          414           414         414          414           414         414
DUES & SUBSCRIPTIONS                            |            304.82       304.82      304.82       304.82       304.82      304.82       304.82        304.82      304.82       304.82       304.82       304.82       304.82        304.82      304.82       304.82        304.82      304.82
INTEREST EXP                                    |              0.00       407.07        17.9            0            0           0            0             0           0            0            0            0            0             0           0            0             0           0
MEALS & ENTERTAINMENT                           |            172.00        70.00           0            0            0           0            0             0           0            0            0            0            0             0           0            0             0           0
OFFICE EXPENSES                                 |            902.45       580.63      705.82         400          400         400          400           400         400          400          400          400          400           400         400          400           400         400
PROFESSIONAL DEV & FEES                                    5,409.78     7,016.01
RENT EXPENCSE                                   |          7,594.51     8,889.77     6295.81      6295.81        6000        6000         6000          6000        6000         6000         6000         6000         6000          6000        6000         6000          6000        6000
REPAIRS & MAINTENANCE EXP                       |              0.00       543.56      804.77                         0           0            0             0           0            0            0            0            0             0           0            0             0           0
TRAVEL EXP                                      |              0.00         0.00           0             0           0           0            0             0           0            0            0            0            0             0           0            0             0           0
PHONE & UTILITY EXPENSES                        |          2,600.00     5,462.84        3000         3000        3000        3000         3000          3000        3000         3000         3000         3000         3000          3000        3000         3000          3000        3000
  Total Expenses                                |        174,210.64   318,838.75   170861.12    202025.01     175502.1   181451.08     202646.2     175425.08   181451.08     202646.2     176419.1     182445.1     202646.2     175425.08   181451.08     202646.2     175425.08   181451.08
SUBTOTAL OPERATING EXPENSES                     |         ($23,951)     $10,750     $27,139       ($2,025)    $24,498     $28,549      $12,498       $34,575     $28,549      $12,498      $23,581      $32,699      $12,498       $34,575     $28,549      $12,498       $34,575     $28,549

Projected Disposable Income                                                                                   $24,498     $28,549      $12,498       $34,575     $28,549      $12,498      $23,581      $32,699      $12,498       $34,575     $28,549      $12,498       $34,575     $28,549
                                                |
PLAN COMMITMENTS
Admin Claims                                                                                                  2,000.00    2,000.00     2,000.00      2,000.00    2,000.00     2,000.00     2,000.00     2,000.00     2,000.00      2,000.00    2,000.00     2,000.00      2,000.00    2,000.00
Priority Tax Claims                                                                                           7,257.85    7,257.85     7,257.85      7,257.85    7,257.85     7,257.85     7,257.85     7,257.85     7,257.85      7,257.85    7,257.85     7,257.85     10,496.87   10,496.87
Class 1‐ Priority Claims                                                                                      3239.02     3239.02      3239.02       3239.02     3239.02      3239.02      3239.02      3239.02      3239.02       3239.02     3239.02      3239.02
Class 2‐ IRS                                                                                                  2386.43     2386.43      2386.43       2386.43     2386.43      2386.43      2386.43      2386.43      2386.43       2386.43     2386.43      2386.43       2386.43     2386.43
Class 3‐ CSB                                                                                                  2292.85     2292.85      2292.85       2292.85     2292.85      2292.85      2292.85      2292.85      2292.85       2292.85     2292.85      2292.85       2292.85     2292.85
Class 4‐ GM FINANCIAL                           |                                                             1760.43     1760.43      1760.43       1760.43     1760.43      1760.43      1760.43      1760.43      1760.43       1760.43     1760.43      2106.57       2106.57     2106.57
Class 5‐ ALLY Bank                              |                                                             2080.61     2080.61      2080.61       2080.61     2080.61      2080.61      2080.61      2080.61      2080.61       2080.61     2080.61      2080.61       2080.61     2080.61
Sub‐Total Plan Pmts                                                                                          21,017.19   21,017.19    21,017.19     21,017.19   21,017.19    21,017.19    21,017.19    21,017.19    21,017.19     21,017.19   21,017.19    21,363.33     21,363.33   21,363.33

Disposable Income less Plan Pmts                                                                             $3,480.71   $7,531.73   ($8,519.56)   $13,557.73   $7,531.73   ($8,519.56)   $2,563.71   $11,681.54   ($8,519.56)   $13,557.73   $7,531.73   ($8,865.70)   $13,211.59   $7,185.59

Payment to unsecured creditors                                                                                                                                              $23,582.34                                                                    $18,295.59




                                                                                                                                                                                                                                                                                             Exhibit B
